PER CURIAM.
Affirmed. See Fox v. Harris, 773 So.2d 107, 107 (Fla. 1st DCA 2000) (“We reject [the appellant’s] claim that reversal is warranted because the circuit court did not grant him leave to amend, since he fails to show that he asked for and was denied the opportunity to amend his complaint.”). See also Palm AFC Holdings, Inc. v. Minto Cmtys., Inc., 766 So.2d 436, 437 (Fla. 4th DCA 2000) (holding “that the words ‘with prejudice’ are” unnecessary to make “a dismissal for failure to state a cause of action ... [a final] adjudication on the merits”).
WEBSTER, BENTON, and VAN NORTWICK, JJ., concur.